Citation Nr: 1145691	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected residuals of a right knee total replacement (right knee disability).

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Chisholm Chisholm & Kilpatrick, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating in excess of 30 percent for the Veteran's service-connected degenerative joint disease of the right knee with total knee replacement.  

In July 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  In addition, new evidence was also submitted in October 2011 with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2011).  

In August 2010, the Board denied entitlement to an evaluation in excess of 30 percent for the Veteran's right knee disability, and remanded the issue of entitlement to TDIU.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court), and in April 2011, the Court remanded the portion of the Board decision that denied an increased rating for the Veteran's right knee disability to the Board incorporating an April 2011 Joint Motion for Remand.  The case has been returned to the Board for further appellate review.  

The Board notes that the Agency of Original Jurisdiction has not yet issued a Supplemental Statement of the Case vis-à-vis the TDIU claim following the remand, but finds that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has jurisdiction over the Veteran's TDIU claim, and it is nevertheless being remanded along with the increased rating claim. 


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his right knee disability.  

The Veteran was afforded a VA joints examination regarding his right knee in February 2010.  The examiner indicated that the Veteran's right knee disability has a mild impact on chores, shopping, traveling, and driving, but a severe impact on exercise, sports, and recreation.  

In September 2010, the Veteran was afforded a VA General Medical Examination regarding his TDIU claim.  The examiner opined that the Veteran's right knee disability would only prevent him from performing heavy manual labor, but otherwise would not preclude him from gainful employment.  He noted that the Veteran had good range of motion and full extension with minimal impact on his mobility.  

The Veteran's representative submitted an "Individual Unemployability Assessment" authored by a Certified Disability Management Specialist (CDMS).  The specialist reviewed the Veteran's entire claims file and directly interviewed him for a total of one and a half hours.  There is no indication that the CDMS is a physician or physically examined the Veteran.  He did, however, detail the Veteran's self-report of functional limitations.  The specialist opined that the Veteran could not perform any gainful work that required any amount of standing or walking, and that he is not employable.  He further opined that the Veteran could not even work in unskilled and sedentary occupations solely due to his right knee disability.  

Upon review of this assessment, and in light of the February 2010 and September 2010 VA examinations, the Board finds that a remand would be helpful in regards to the instant claim.  The Board appreciates the opinion rendered by the CDMS, but notes that he is not a physician who is capable of providing a competent clinical opinion as to the current severity of the Veteran's right knee disability.  Thus, the Board finds that a remand is necessary for the September 2010 VA examiner to consider the October 2011 CDMS opinion and provide an opinion as to the current severity of the Veteran's right knee disability and well as its impact on his employability.  

As resolution of the increased rating claim may have an impact on the Veteran's claim for a total rating based on individual unemployability, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claim for a total rating based on individual unemployability should be held in abeyance, pending resolution of his increased rating claim. 

Accordingly, the appeal is REMANDED to the Department of Veterans Affairs Regional Office for the following action:

1.  If available, provide the Veteran's claims file to the September 2010 VA examiner-including a copy of the October 2011 CDMS "Individual Unemployability Assessment," and request an addendum opinion.  The examiner is asked to consider and specifically comment on the opinion delineated in the October 2011 CDMS report.  The examiner should note whether this changes his assessment of the Veteran's right knee disability and its impact on his employability.  

If the September 2010 examiner finds that another examination is necessary to properly assess the current severity of the Veteran's right knee disability as well as his employability, the RO should schedule the Veteran for another VA examination.  During that examination, the examiner should determine the current nature and severity of the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner should state whether it is at least as likely as not that any of the Veteran's service-connected disability precludes him from securing or following substantially gainful employment.  The examiner is asked to specifically comment on the October 2011 private unemployability assessment.  The report of examination should include a complete rationale for all opinions expressed.  

If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.   

2.  Thereafter, adjudicate the issues of entitlement to a rating in excess of 30 percent for residuals of a right total knee replacement and entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


